DETAILED ACTION
Status of the Application
1.	Applicant’s Preliminary Amendment to the Claims filed July 26, 2021 are received and entered.
2.	Claims 1 – 14, 16 – 18, 21 – 22, and 47 are amended.  Claims 19 – 20 and 24 – 46 are cancelled.  Claims 1 – 18, 21 – 23, and 47 – 48 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 18, 21 – 23, and 47 – 48 are allowed over the prior art.

Reasons for Allowance
5.	Claims 1 – 18, 21 – 23, and 47 – 48 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Boshernitzan et al. (U.S. Pub. 2016/0266636), Boshernitzan 2 et al. (U.S. Pub. 2016/0239707), Lee et al. (U.S. Pub. 2016/0007108), and Santhanakrishnan et al. (U.S. Pub. 2010/0321698).
Regarding claim 1, neither Boshernitzan nor Boshernitzan 2 nor Lee nor Santhanakrishnan teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 

a diffractive optical element;
a light source . . .; and
a photo detector”,
“bringing the object into physical contact with the surface of the solid body, thereby causing vibrations in the solid body;
detecting the vibrations using two or more optical vibration sensors of the plurality of optical vibration sensors; and
using at least one relative phase of the vibrations to determine information regarding the point of contact of the object on the surface of the solid body.”
Regarding claim 22, this claims is allowed for at least the same reasons as those set forth above with regard to claim 1.
Regarding claim 47, neither 
neither Boshernitzan nor Boshernitzan 2 nor Lee nor Santhanakrishnan teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“placing an input device in contact with the surface of the solid body, wherein the input device comprises a plurality of optical vibration sensors mounted in a common housing, each optical vibration sensor comprising:
a diffractive optical element;
a light source . . .; and

“bringing the object into physical contact with the surface of the solid body, thereby causing vibrations in the solid body;
detecting the vibrations using two or more of the optical vibration sensors; and
using at least one relative amplitude of the vibrations to determine information regarding the point of contact of the object on the surface of the solid body.”
Regarding claims 2 – 18, 21, 23, and 48, these claims are allowed based on their respective dependence from claims 1, 22, and 47.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/RYAN A LUBIT/Primary Examiner, Art Unit 2626